                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

LORENDA LEE DELIPHOSE                                                 CIVIL ACTION

VERSUS
                                                                      NO. 18-39-SDD-RLB
UNITED STATES FIRE INSURANCE
COMPANY, ET AL.

                                              ORDER

        Before the Court is Plaintiff’s Motion to Substitute Devin M. Swartzmiller, in Her

Capacity as the Legal Representative of the Estate of Michael Swartzmiller, in Place of

Defendant Michael Swartzmiller (R. Doc. 44) (“Motion to Substitute”) filed on October 22,

2018.

        Also before the Court is Plaintiff’s Motion to Appoint an Attorney at Law, as the

Succession Representative of the Succession of Michael Swartzmiller, and for Extension of Time

Pursuant to Rule 6(B) (R. Doc. 45) (“Motion to Appoint”) filed on October 22, 2018.

        The deadline for filing any oppositions to the foregoing motions by the current

defendants has expired. LR 7(f).

        Plaintiff originally brought this personal injury action in state court seeking recovery

from United States Fire Insurance Company, Cape Environmental Management Inc., and

Michael Swartzmiller, the operator of a motor vehicle involved in the underlying crash. (R. Doc.

1-2). Mr. Swartzmiller removed the action asserting that this court has diversity jurisdiction

pursuant to 28 U.S.C. § 1332. (R. Doc. 1).

        On July 24, 2018, United States Fire Insurance Company and Cape Environmental

Management Inc. filed a “Suggestion of Death on the Record” pursuant to Rule 25(a)(1) of the
Federal Rules of Civil Procedure, indicating that Mr. Swartzmiller died on July 13, 2018. (R.

Doc. 37).

       On August 15, 2018, the County Clerk for Hancock County, West Virginia, appointed

Devin Michelle Swartzmiller as the representative of Mr. Swartzmiller’s estate. (R. Doc. 44-4).

       On October 22, 2018, Plaintiff filed the instant Motion to Substitute (R. Doc. 44) and

Motion to Appoint (R. Doc. 45). Plaintiff Motion to Substitute seeks an order appointing Ms.

Swartzmiller, in her capacity as the representative of the estate of Mr. Swartzmiller, pursuant to

Rule 25(a). Among other things, Plaintiff notes that for individuals who are acting in a

representative capacity, “the law of the state where the court is located” governs the

determination of whether that representative has the capacity to be sued in Federal Court. See

Fed. R. Civ. P. 17(b). Plaintiff identifies the applicable Louisiana state law for determining

capacity to be sued to be Louisiana Code of Civil Procedure article 734, which provides the

following:

       Except as otherwise provided by law, including but not limited to Articles 2641
       and 2674, the succession representative appointed by a court of this state is the
       proper defendant in an action to enforce an obligation of the deceased or of his
       succession, while the latter is under administration. The heirs or legatees of the
       deceased, whether present or represented in the state or not, need not be joined as
       parties, whether the action is personal, real, or mixed.

La. Code Civ. Proc. art. 734 (emphasis added). Plaintiff argues that while Ms. Swartzmiller was

appointed the succession representative by a court in West Virginia, and not a court in Louisiana,

this Court should hold that she has capacity to be sued as the succession representative in this

action pursuant to Rule 17(b).

       Plaintiff’s Motion to Appoint seeks alternative relief should the Court deny Plaintiff’s

Motion to Substitute. Through this motion, Plaintiff seeks appointment of Ms. Swartzmiller as




                                                 2
an “attorney at law” pursuant to Louisiana Code of Civil Procedure article 5091. That statute

provides, in pertinent part, the following:

        A. The court shall appoint an attorney at law to represent the defendant, on the
        petition or ex parte written motion of the plaintiff, when:

        (1) It has jurisdiction over the person or property of the defendant, or over the
        status involved, and the defendant is:

        ...

        (c) Deceased and no succession representative has been appointed.

        ...

        B. All proceedings against such a defendant shall be conducted contradictorily
        against the attorney at law appointed by the court to represent him. For the limited
        purpose of any such action or proceeding, the appointed attorney at law shall be
        the proper representative of the succession of any such decedent to the same
        extent as if he were the regularly appointed and duly qualified administrator or
        executor in such decedent’s succession.

La. Code Civ. Proc. art. 5091(A)(1)(c), (B). At least one Louisiana state court has interpreted

Article 5091(A)(1)(c) “to mean that the court shall appoint a succession representative when one

has not been appointed by a Louisiana court . . . and that the succession representative under an

La. C.C.P. art. 5091 appointment is the proper party defendant in a suit against a succession in

Louisiana where no succession representative has been appointed by a Louisiana court.” Norton

v. Graham, 806 So.2d 933, 936 (La. 2nd Ct. App. 2002).1

        The Court has considered the arguments and issues raised by Plaintiff’s Motions. The

Court finds it appropriate to address Rule 25 substitution without addressing the issue of capacity

to be sued under Rule 17(b). Federal courts have clarified that Rule 17(b) does not apply to the



1
 This Court has held that Article 5091 “is a Louisiana procedural mechanism that falls outside of the ‘state law for
serving a summons’ that is applicable under Rule 4(e)(1).”Lantz v. State Farm Mut. Auto. Ins. Co., No. 16-318, 2017
WL 662989, at *3 (M.D. La. Feb. 17, 2017). In light of the instant ruling, the Court need not address whether
Article 5091 is applicable for the purposes sought by Plaintiff.

                                                         3
substitution of parties pursuant to Rule 25(a)(1). See Jones v. Schellenberger, 196 F.2d 852, 854

(7th Cir. 1952) (“Rule 17(b) relates solely to ‘capacity to Sue or Be Sued’, and makes the law of

the State controlling only in that respect. Conversely, the rule does not purport to make

provision for the substitution of parties.”); Veliz v. Cintas Corp., No. 03-1180, 2008 WL

2811171, at *2 n. 3 (N.D. Cal. July 17, 2008) (“Rule 17(b) does not apply to the substitution of

parties”)(citing Jones, 196 F.2d at 854). The issue of whether Ms. Swartzmiller, in her capacity

as the representative of the estate of Mr. Swartzmiller, has the capacity to be sued under Rule

17(b) can be raised by Ms. Swartzmiller, after substitution, pursuant to Rule 9(a)(2).2

         The Court must now decide whether substitution of the parties is proper pursuant to Rule

25(a), which provides the following:

         (a) Death.

         (1) Substitution if the Claim Is Not Extinguished. If a party dies and the claim is
         not extinguished, the court may order substitution of the proper party. A motion
         for substitution may be made by any party or by the decedent’s successor or
         representative. If the motion is not made within 90 days after service of a
         statement noting the death, the action by or against the decedent must be
         dismissed.

         (2) Continuation Among the Remaining Parties. After a party’s death, if the
         right sought to be enforced survives only to or against the remaining parties, the
         action does not abate, but proceeds in favor of or against the remaining parties.
         The death should be noted on the record.

         (3) Service. A motion to substitute, together with a notice of hearing, must be
         served on the parties as provided in Rule 5 and on nonparties as provided in Rule
         4. A statement noting death must be served in the same manner. Service may be
         made in any judicial district.

Fed. R. Civ. P. 25(a).



2
 Rule 9(a)(2) provides that a party seeking to challenge capacity to be sued “must do so by a specific denial, which
must state any supporting facts that are peculiarly within the party’s knowledge.” Fed. R. Civ. P. 9(a)(2). Failure to
plead lack of capacity may result in waiver of that defense. See Henderson v. Turner, No. 11-39, 2012 WL 3109482,
at *6 (M.D. La. July 31, 2012) (citing Lang. v. Tex. & Pac. R.R. Co., 624 F.2d 1275, 1277 (5th Cir. 1980)).

                                                          4
        Rule 25(a)(1) provides the Court with discretion to grant a motion to substitute a

succession representative in place of a deceased party filed by any party. There is no dispute that

the Motion to Substitute was timely filed by Plaintiff after service of the Suggestion of Death on

the Record pursuant to Rule 5. Furthermore, the record indicates that Ms. Swartzmiller has been

appointed the representative of Mr. Swartzmiller’s estate. (R. Doc. 44). Finally, the addition of

Ms. Swartzmiller will not destroy diversity jurisdiction. See 28 U.S.C. § 1332(c)(2) (“[T]he legal

representative of the estate of a decedent shall be deemed to be a citizen only of the same State

as the decedent. . . .”).

        It appears, however, that the service requirement of Rule 25 has not been satisfied.

Plaintiff has not submitted proof of service of the Motion to Substitute on Ms. Swartzmiller “as

provided in Rule 4” as required by Rule 25(a)(3). The Fifth Circuit has held that service of the

motion to substitute pursuant to Rule 4 is “for the purpose of acquiring personal jurisdiction over

non-parties, and Rule 5 service of the motion is not sufficient to acquire such jurisdiction and

cannot be employed in lieu of Rule 4.” Ransom v. Brennan, 437 F.2d 513, 518 (5th Cir. 1971).

        The record suggests that Plaintiff has made efforts to serve Ms. Swartzmiller pursuant to

Rule 4. On October 23, 2018, the day after Plaintiff filed her Motion to Substitute, she sought

issuance of summons for the purpose of serving Ms. Swartzmiller. (R. Doc. 47). The Clerk’s

Office did not issue the summons pursuant to Rule 4(b).

        At least one federal court in Louisiana has acknowledged “the existence of a procedural

conundrum at the intersection of Rule 25, Rule 4, and the policies and procedures of the Clerk of

Court’s Office” with respect to the issuance of a summons regarding a potential party which has

not yet been substituted as a party. Aim Bus. Capital, L.L.C. v. Reach Out Disposal, L.L.C., No.

13-00241, 2015 WL 1208587, at *3 (W.D. La. Mar. 16, 2015). In the foregoing action, the



                                                 5
Court was faced with the issue of whether to grant a motion to substitute under Rule 25 in the

absence of Rule 4 service on the succession representative where the plaintiff demonstrated

“inability to obtain a summons and its consequential inability to perfect service on [the

succession representative] in the absence of an order substituting her as a defendant in the suit.”

Id. at *2. Noting that granting the motion to substitute would not deprive the succession

representative of the ability to raise any appropriate defenses, including lack of personal

jurisdiction, the Court granted the motion to substitute and ordered service of a summons issued

by the Clerk’s Office. Id. at *3. This Court finds this procedure to be appropriate.

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion to Substitute Devin M. Swartzmiller, in Her

Capacity as the Legal Representative of the Estate of Michael Swartzmiller, in Place of

Defendant Michael Swartzmiller (R. Doc. 44) is GRANTED.

       IT IS FURTHER ORDERED that Devin Michelle Swartzmiller, in her capacity as the

legal representative of the Estate of Michael Swartzmiller, is SUBSTITUTED in place of

Michael Swartzmiller.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue a summons to Devin

Michelle Swartzmiller, in her capacity as the legal representative of the estate of Michael

Swartzmiller.

       IT IS FURTHER ORDERED that Plaintiff shall serve Devin Michelle Swartzmiller, in

her capacity as the legal representative of the Estate of Michael Swartzmiller, with the summons,

the Motion to Substitute (R. Doc. 44), and a copy of this Order.




                                                 6
       IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint an Attorney at Law, as

the Succession Representative of the Succession of Michael Swartzmiller, and for Extension of

Time Pursuant to Rule 6(B) (R. Doc. 45) is DENIED as moot.

       Signed in Baton Rouge, Louisiana, on January 18, 2019.



                                           S
                                           RICHARD L. BOURGEOIS, JR.
                                           UNITED STATES MAGISTRATE JUDGE




                                               7
